DETAILED ACTION
This non-final Office action is responsive to the application filed on May 16th, 2019. Claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016-233318, filed on November 30, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a collection unit collecting a plurality of event information” in claim 1
“an extraction unit extracting event information” in claim 1
“a prediction unit predicting a demand of goods” in claim 1
“an output unit outputting demand prediction information” in claim 1
“the event indicated by the event information extracted by the extraction unit is route-related events, road-related events, special events, or current trend in a predetermined range” in claim 3
“the prediction unit predicts a flow of people” in claim 4
“the prediction unit predicts at least one of a traffic route, a traffic volume, and a number of visits” in claim 5
“the output unit further outputs crowd prediction information” in claim 6
“the prediction unit predicts the flow of people and attribute of a person included in the flow of people” in claim 7
“the prediction unit predicts at least one of gender, age and preference of a person” in claim 8
“the output unit further outputs attribute prediction information” in claim 9
“a step of collecting a plurality of event information” in claim 10
“a step of extracting event information indicating the event in a predetermined range” in claim 10
“a step of outputting demand prediction information” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “a collection unit; an extraction unit; a prediction unit; an output unit” to perform the functions of each claim limitation. Additionally, independent claim 11 recites “a step of” to perform each claim limitation. It is unclear to the Examiner what corresponding structure is used within the independent claims to perform the limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 10 (system), and dependent claims 2-9, and 11, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 9 is directed to a system (i.e. machine), and claim 17 is directed to a memory (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a demand prediction system, comprising: a collection unit collecting a plurality of event information including event information having an event and location information indicating a location of the extracting event information indicating the event in a predetermined range, which includes a location of a shop from the plurality of event information collected by the collection unit based on the location information; a prediction unit predicting a demand of goods varying at the shop according to the event indicated by the event information extracted by the extraction unit, based on actual result information on a past event corresponding to the event indicated by the event information
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “collecting a plurality of event information including event information having an event and location information indicating a location of the event through a communication network; outputting demand prediction information indicating the demand of goods predicted” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A demand prediction system, comprising: a collection unit; an extraction unit; a prediction unit; an output unit” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-9 and 11 further narrow the abstract idea and dependent claims 6 and 9 additionally recite “outputs crowd prediction information indicating the flow of people predicted” and “outputs attribute prediction information indicating the attribute predicted” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “output unit” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere 
The claimed “A demand prediction system, comprising: a collection unit; an extraction unit; a prediction unit; an output unit” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-9; and system claims 10-11 recite A demand prediction system, comprising: a collection unit; an extraction unit; a prediction unit; an output unit; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0036 and 0136-0137 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the 
In addition, claims 2-9 and 11 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6 and 9 additionally recite “outputs crowd prediction information indicating the flow of people predicted” and “outputs attribute prediction information indicating the attribute predicted” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “output unit” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickton (U.S 8,234,150 B1).
Claim 1
Regarding Claim 1, Pickton discloses the following:
A demand prediction system, comprising [see at least Col 5 lines 23-48 for reference to an embodiment of the system generation a demand prediction for an event; Col 9 lines 1-15 for reference to the demand prediction system receiving indications of interest in one or more attractions and using the indication and 
a collection unit collecting a plurality of event information including event information having an event and location information indicating a location of the event through a communication network, the event being one of a current event and a future event [see at least Col 5 lines 23-48 for reference to an embodiment of the system generation a demand prediction for an event in which the system including databases that store information about an attraction, venues that are capable of hosting the attraction, and consumers who may have interest in the event; Col 9 lines 23-25 for reference to the demand prediction system including or being connected to sources of attraction and venue information; Col 10 lines 23-31 for reference to the matching system receiving indications of interest and location information from the group of consumers in which the location information is provided by the consumers or collected from other information available to the matching system; Figure 1A and related text for reference to item 114 ‘Venue information’ and item 102 ‘attraction information’; Figure 3 and related text regarding item 302 ‘Receive indications of interest from members of prospective audience’] 
an extraction unit extracting event information indicating the event in a predetermined range, which includes a location of a shop from the plurality of event information collected by the collection unit based on the location information [see at least Col 5 lines 23-48 for reference to an embodiment of the system generation 
a prediction unit predicting a demand of goods varying at the shop according to the event indicated by the event information extracted by the extraction unit, based on actual result information on a past event corresponding to the event indicated by the event information extracted by the extraction unit [see at least Col 5 lines 23-48 for reference to an embodiment of the system generation a demand prediction for an event in which the system calculates the likelihood that specific consumers would attend an event at a specific venue featuring an attraction which takes into account the interest metrics, the location information, a location of the specific venue and summing these values to calculate a demand prediction; Col 
an output unit outputting demand prediction information indicating the demand of goods predicted by the prediction unit [see at least Col 10 lines 49-56 for reference to the matching system generating a local demand estimate for the attraction using the indications of interest and the location information received from the consumers and then sending the location demand estimated for one or more attractions to the operator of a venue] 
Claim 2
Regarding Claim 2, Pickton discloses the following:
the predetermined range is a range that is defined as a range influencing the demand of goods at the shop [see at least Col 9 lines 6-10 for reference to the system being configured to generate a demand prediction for an attraction within a defined geographical region or within other defined parameters such as a defined market segment; Col 9 lines 59-62 for reference to the consumer indications of interest being referred to a kicks and this indicating that the consumer is interested 
Claim 3
Regarding Claim 3, Pickton discloses the following:
the event indicated by the event information extracted by the extraction unit is route-related events, road-related events, special events, or current trend in a predetermined range [see at least Col 9 lines 23-42 for reference to the system including or being connected to sources of attraction and venue information and describing “attractions” as including, without limitation, persons (such as, for example, artists, performers, entertainers, and professionals); exhibits (such as, for example, art collections, artifacts, rare items, and product displays); businesses (such as, for example, retailers and service providers); shows (such as, for example, dramatic presentations, musical performances, comedy routines, and variety shows); acts; goods: services; other items that draw interest from consumers and “venues” as includes, without limitation, a plot of land, a building, a development, a hall, a theater, a sport facility, a music facility, or another geographic location] 
Claim 4
Regarding Claim 4, Pickton discloses the following:
the prediction unit predicts a flow of people varying according to the event indicated by the event information extracted by the extraction unit based on actual result information of the past event, and predicts the demand of goods based on the predicted flow of people [see at least Col 9 lines 57-59 for reference to the demand prediction system predicting demand of goods at a venue; Col 9 lines 59-62 for reference to the consumer indications of interest being referred to a kicks and this indicating that the consumer is interested in consuming one or more goods; Col 10 lines 9-14 for reference to the kick engine calculating the probability that the consumer will consume goods by tabulating probabilities that each consumer within a geographic region will consume goods; Col 13 lines 16-25 for reference to the demand prediction system being configured to calculate the probability that each consumer in a market segment will attend a specific event, purchase a good, or perform an action with respect to an item of interest; Col 13 lines 46-48 for reference to each consumer being associated with a set of features including gender, age, history of event attendance, etc. and these features being used in the probability determination that a user will attend an event; Col 16 lines 21-25 for reference to the History of Event Attendance being an example of another model of regression]
Claim 5
Regarding Claim 5, Pickton discloses the following:
the prediction unit predicts at least one of a traffic route, a traffic volume, and a number of visits varying according to the event indicated by the event information extracted by the extraction unit as the flow of people [see at least Col 13 lines 46-48 for reference to each consumer being associated with a set of features including gender, age, history of event attendance, etc. and these features being used in the probability determination that a user will attend an event; Col 14 lines 39-41 for 
Claim 6
Regarding Claim 6, Pickton discloses the following:
the output unit further outputs crowd prediction information indicating the flow of people predicted by the prediction unit [see at least Col 10 lines 49-56 for reference to the matching system generating a local demand estimate for the attraction using the indications of interest and the location information received from the consumers and then sending the location demand estimated for one or more attractions to the operator of a venue; Col 22 lines 14-19 for reference to the graphical user interface including reporting tools that allow users to view kick reports and a view to show a distribution of kicks on a map; Figure 19 and related text regarding a kick map user interface output]
Claim 7
Regarding Claim 7, Pickton discloses the following:
the prediction unit predicts the flow of people and attribute of a person included in the flow of people based on actual result information of the past event and predicts the demand of goods based on the predicted flow of people and the attributes [see at least Col 9 lines 44-51 for reference to the demand prediction system receiving consumer data including a participation metric based on a rate of audience participation in past attractions and using these consumer data to predict the 
Claim 8
Regarding Claim 8, Pickton discloses the following:
the prediction unit predicts at least one of gender, age and preference of a person included in the flow of people as the attribute [see at least Col 13 lines 46-48 for reference to each consumer being associated with a set of features including gender, age, history of event attendance, etc. and these features being used in the probability determination that a user will attend an event; Col 14 lines 49-50 for reference to the probability of attendance being modeled as a function of user features] 
Claim 9
Regarding Claim 9, Pickton discloses the following:
the output unit further outputs attribute prediction information indicating the attribute predicted by the prediction unit [see at least Col 10 lines 49-56 for reference to the matching system generating a local demand estimate for the 
Claim 10
Regarding Claim 10, Pickton discloses the following:
A demand prediction method, comprising [see at least Col 13 lines 30-37 for reference to the method for matching a venue with an attraction to create an event by receiving indications of interest from members of a prospective audience, calculating a probability that each audience member would attend an event at the venue including the attraction, calculating a total participation estimate for an event, and matching the venue with the attraction] 
a step of collecting a plurality of event information including event information having an event and location information indicating a location of the event through a communication network, the event being one of a current event and a future event [see at least Col 5 lines 23-48 for reference to an embodiment of the system generation a demand prediction for an event in which the system including databases that store information about an attraction, venues that are capable of hosting the attraction, and consumers who may have interest in the event; Col 9 lines 23-25 for reference to the demand prediction system including or being connected to sources of attraction and venue information; Col 10 lines 23-31 for 
a step of extracting event information indicating the event in a predetermined range, which includes a location of a shop from the plurality of event information collected by the collecting step based on the location information [see at least Col 5 lines 23-48 for reference to an embodiment of the system generation a demand prediction for an event in which the computer is configured to receive location information that identifies a location corresponding to each interested consumer and determining interest metrics based on the received indications of interest; Col 9 lines 6-10 for reference to the system being configured to generate a demand prediction for an attraction within a defined geographical region or within other defined parameters such as a defined market segment; Col 9 lines 43-51 for reference to the demand prediction system receiving consumer data including a distance metric based on the distance between a geographic location of the audience member and the venue; Col 22 lines 15-20 for reference to the reasonableness of travel time depending on the uniqueness of the event, the availability of other events in the geographic region, or the location of the venue; Col 25 lines 24-26 for reference to the method determining whether location 
a step of predicting a demand of goods varying at the shop according to the event indicated by the event information extracted by the extracting step based on actual result information on a past event corresponding to the event indicated by the event information extracted by the extracting [see at least Col 5 lines 23-48 for reference to an embodiment of the system generation a demand prediction for an event in which the system calculates the likelihood that specific consumers would attend an event at a specific venue featuring an attraction which takes into account the interest metrics, the location information, a location of the specific venue and summing these values to calculate a demand prediction; Col 10 lines 49-52 for reference to the matching system generating a local demand estimate for the attraction using the indications of interest and the location information received from the consumers; Col 13 lines 6-12 for reference to the demand prediction system being configured to determine the demand and/or the probability of purchase of a service, a good, or another attraction in a specific geographic location based on past behavior of consumers and interest expressed in the service, good, or other attraction via virtual indications of interest; Figure 3 and related text regarding item 304 ‘Calculate probability of attendance for each audience member’]
a step of outputting demand prediction information indicating the demand of goods predicted in the predicting [see at least Col 10 lines 49-56 for reference to the matching system generating a local demand estimate for the attraction using the 
Claim 11
Regarding Claim 11, Pickton discloses the following:
A program for executing the demand prediction method of Claim 10 by a computer [see at least Col 11 lines 29-40 for reference to the demand prediction system including a computing system connection to a plurality of clients in which the computing system includes one or more processors; Figure 2A and related text regarding item 210 ‘computing system’ which includes the processors]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 9009093 B1
Omoigui; Nosakhare D.
Deal scheduling based on user location predictions
US 7937380 B2
Spiegelman; Michael et al.
System and method for recommended events


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D HENRY/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

/K.E.G./Examiner, Art Unit 3683